212 S.W.3d 206 (2007)
STATE of Missouri, Respondent,
v.
Reginald D. SILVERS, Appellant.
No. WD 66450.
Missouri Court of Appeals, Western District.
January 30, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Assistant Attorney General, Jefferson City, MO, for Respondent.
Frederick J. Ernst, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Before HOWARD, C.J., and BRECKENRIDGE and SPINDEN, JJ.

Order
PER CURIAM.
Reginald D. Silvers appeals his conviction for burglary in the second degree under section 569.170 and misdemeanor stealing without consent under section 570.030, RSMo 2000. He argues that the State impermissibly used hearsay evidence against him causing him to suffer prejudice affecting his substantial rights. He claims that permitting the use of such *207 evidence would amount to a miscarriage of justice.
Affirmed. Rule 30.25(b).